             Case MDL No. 2915 Document 196 Filed 10/02/19 Page 1 of 4


                                                                                             P.                 p\
                              UNITED STATES JUDICIAL PANEL
                                                on
                                                                                      OCT " 2 2019
                                  MULTIDISTRICT LITIGATION                                                      yj
                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                     ALEXANDRIA. VIRGINIA

EV RE: CAPITAL ONE CUSTOMER
DATA SECURITY BREACH LITIGATION                                                     MDL No.2915




                                      TRANSFER ORDER



        Before the Panel:* Plaintiffs in two actions move separately under 28 U.S.C. § 1407 to
centralize this litigation. Movant in one action seeks centralization in the Western District of
Washington or, alternatively, the District of District of Columbia. Movants in five actions seek
centralization in the District ofDistrict ofColumbia. Plaintiffs' motions include 21 actions pending
in 12 districts, as listed on Schedule A. The Panel also has been notified of40 potentially-related
actions filed in 13 districts.^

        The responding parties generally supportcentralization,though plaintiffs in one potentialtag-
along action oppose inclusion oftheir action in centralized proceedings. The remaining responding
plaintiffs variously support centralization in the Westem District of Washington, the District of
District of Columbia, the Eastem District of Virginia, and/or the Northern District of California.
Defendant GitHub,Inc.(GitHub)does not oppose centralization and does not have a preference as
to transferee district. The Capital One defendants^ and the AWS defendants^ support centralization
in the Eastem District of Virginia.

        On the basis ofthe papersfiled and the hearing held,we find that centralization under Section
1407 of all actions in the Eastem District of Virginia will serve the convenience ofthe parties and
witnesses and promote the just and efficient conduct of this litigation. These actions share factual
issues concerning a recently-announced incident in which an individual gained unauthorized access

                 Judge Nathaniel M. Gorton took no part in the decision of this matter.

        Additionally, one or more Panel members who could be members ofthe putative classes in
this litigation have renounced their participation in these classes and have participated in this
decision.

       '         These and any other related actions are potential tag-along actions. See Panel Rules
1.1(h), 7.1, and 7.2.

         ^       Capital One Financial Corporation,Capital One Bank(USA),N.A.,and Capital One,
N.A.

                 Amazon.com,Inc. and Amazon Web Services, Inc.
